Title: General Court-Martial, 25–26 July 1757
From: 
To: 



[Fort Loudoun, 25–26 July 1757]

The Proceedings of a General-court-martial held at Fort Loudoun on the 25th & 26th Days of July 1757 by Vertue of a Commission directed to
Major Andrew Lewis President

               
                  Capt. Waggener
                 Members
                  Capt. Lieut. McNeill
               
               
                  Lieut. Lomax
                  Lieut. Steenbergen
               
               
                  Lieut. Campbell
                  Ensn Roy
               
               
                  Ensn Russell
                  Ensn Speake
               
            
Lieut. Nathl Thompson Judge Advocate
After the President, Members & Judge Advocate had taken the Oaths directed by an Act of Assembly passed the 14th Day of April 1757.
 
   
Prisoner Ignatius Edwards an old Deserter from the Regiment & brought back as a Draught by Vertue of a late Act of

Assembly confin’d by Ensn Speake for deserting since he last joined the Regiment was brought before the Court.
After the Prisoner had been informed for what Offence he was confin’d & brought to Tryal & had heard the Nature of his Offence again explain’d, and the Act of Assembly relative thereto read—He was asked by the Judge Advocate whether he was guilty of the Crime he was accused of or not guilty? he answered—Guilty. When he had plead guilty he was asked whether he had met with any such rigorous Treatment in the Service (or from what he had seen & known had Reason to dread he wou’d) as to induce him to desert? He answer’d NO. He was then asked what had induced him to be guilty of so heinous a Crime the Penalties of which he had been often told & perticularly made well acquainted with when he last joined the Regiment & in the warmest Manner exhorted to avoid? He answer’d he had heard the Articles against Desertion read but had not by any Exhortation or Command else as he cou’d recollect been advised or order’d to avoid the Penalties by Them inflicted.
Colo. George Washington (being sworn) declared that he exhorted the Draughts in general to act well & told them that by a good Behavior they wou’d not only prevent Punishments & harsh Treatment, but make him & the rest of the Officers do every Thing in their Power to render the Service agreeable & that after he had in general spoke to all the Draughts then present he addressed himself to the Prisoner in perticular & told him that (as he had already been twice pardoned for the villanous & shameful Crime of Desertion) he ought for the future to be perticularly careful of his Behavior & never more think of deserting for that shou’d he desert again & be apprehended Nothing cou’d prevent his being hanged—He likewise declares that an Offer was made him from the Prisoner and William Brent in his behalf that he (the Prisoner) for a Discharge wou’d procure a Man to serve in his Room & that he (the Colo.) told them that as he had been an old Offender he wou’d not for any Consideration discharge him.
Capt. Robt Steuart being sworn declares that he heard Colo. Washington speak to the Draughts & the Prisoner in perticular as above or in Words to the same Effect.
The Prisoner Ignatius Edwards says in his Defence that he

deserted with an Intent to hire two Men to come in his Stead. He was then told that he must be certain that no Pretence of that Kind wou’d be admitted as an Excuse for the Colo. himself had before he deserted told him that he wou’d not take Men in his Room. The Prisoner then was asked whether he had any Thing else to offer in his Defence which might diminish the horrid Nature of his Offence or make it appear in a more favourable View to the Court: He answer’d NO.
It is the Sentence of the Court that the above Prisoner Ignatius Edwards shall suffer Death by being hanged or shot.
 
   
Prisoners Joshua King & George Curtis Soldiers draughted by a Late Act of Assembly confin’d by Adjutant Hughs for Desertion were brought before the Court.
The Prisoners (after the Nature of their Offences were explain’d & the Act of Assembly relative thereto read) were by the Judge Advocate asked whether they were guilty or not guilty of the Crime they were accused of? answer’d Guilty. Upon their being asked whether their Treatment in the Service cou’d induce them to be guilty of so horrid an Offence they answer’d NO. They were then asked whether they did not know that they were liable for such an Offence to suffer Death? they answer’d Yes. Being then asked what cou’d induce them to become liable to such a Penalty? they answer’d the great Desire that they had to be at Home with their Friends. They were then asked wheather they had any Thing to offer in their Favour that cou’d alleviate their Crime they answer’d NO, only that they beged the Clemency of the Court.
It is the Sentence of the Court that the above Prisoners Joshua King & George Curtis shall suffer Death by being hanged or shot.
 
 
Prisoners Thomas Short a Soldier draughted by a late Act of Assembly, confin’d by Ensn Speake for Desertion was brought before the Court.
The Prisoner (being inform’d for what he was brought before the Court, the Nature of his Offence being explained &c.) being asked wheather he was guilty or not guilty of the Crime that he was accused of answered Guilty. He was then asked wheather he was not sensible that the Penalty was Death answer’d Yes but that he was induced thereto by William Beatly

who deserted with him & is not yet taken. Being asked wheather he had any Thing farther to say that wou’d render his Case favourable he answer’d No, I have not any.
It is the Sentence of the Court that the above Prisoner Thomas Short shall suffer Death by being hanged or Shot.
 
   
Aaron Felts James Butler Samuel Pate & Thomas Pate Soldiers draughted by a late Act of Assembly confind by Adjutant Hughs for Desertion were brought before the Court.
After, they were informed for what Offence they appear’d before the Court & the Nature of it explained &c., the same Questions were put to them that were put to the former Prisoner all which were answered in the same Manner with this Difference only that they were persuaded to desert by John Johnson—It is the Sentence of the Court that the Prisoners Aaron Felts, James Butler, Samuel Pate & Thomas Pate shall suffer Death by being hanged or shot.
 
   
Prisoners Stephen Lathrum of Lieut. Colo. Stephen’s Company confin’d by Ensn Starke for Desertion was brought before the Court.
After the Prisoner was told for what he appeared before the Court & the Nature of his Offence explained &c. he was asked the same Questions of the last that were tryed—all which he answer’d in the same Manner, only with this Difference viz. that he was not by any one induced to desert nor wou’d have done it was he to have been continued in the Country but that he did not care go to to South Carolina—This to be observed that this is not the first Time that the Prisoner has been guilty of, & tryed for, the same Offence.
It is the Sentence of the Court that the Prisoner Stephen Lathrum shall be shot.
 
   
John Fisher Jacob Rowell Joseph Hughs Soldiers draughted by a late Act of Assembly, confin’d by Ensn Crawford for Desertion were brought before the Court.
The Prisoners, after they were informed for what they appeared before the Court & the Nature of their Offence was explained &c., plead (upon being asked wheather they were Guilty or not Guilty) Guilty And in their Defence say that they had never received the Bounty Mony nor heard the Articles of

War read & that Colo. Paramour of Accomack County told them when they were draughted that they might desert with Impunity after they were delivered to the military Officers at Fredericksburgh.
It is the Sentence of the Court that the above Prisoners John Fisher, Jacob Rowell and Joseph Hughs shall each of them receive fifteen hundred Lashes.
 
   
Prisoners Richard Smith Hezekiah Ventris James Cooper & William Peyton Soldiers draughted by a late Act of Assembly confin’d by Ensn Crawford were brought before the Court.
The Prisoners (,after they were inform’d for what they appeared before the Court & the Nature of their Offence was explain’d, &c. upon being asked wheather they were guilty or not guilty) answered Guilty & in their Defence say that they had never received the Bounty Mony, took the Oaths or heard the Articles of War read & that they were induced to desert by James Fitzpatrick an old Soldier who told them that if they knew as much as he did they wou’d sooner cut their own Throats than come to Winchester.
It is the Sentence of the Court that the Prisoners Richard Smith, Hezekiah Ventris, James Cooper & William Peyton shall receive each one thousand Lashes.
 
   
Charles Thomson Henry Thomson Richard Morgan Joshua Bridge Soldiers draughted by a late Act of Assembly, confin’d by Ensn Speake for Desertion were brought before the Court.
The Prisoners (after the Nature of their Offences were explain’d & the Act of Assembly relative thereto read &c.) were by the Judge Advocate asked wheather they were guilty or not guilty of the Crime they were accused of? They answer’d Guilty. After which they were questioned in the same Manner as Joshua King & George Curtis had been to which Questions they answer’d in the same Manner as they had done with this difference only viz. that they were persuaded to desert by William Driver who deserted with them & is not yet taken. The Prisoners beg the Clemency of the Court.
It is the Sentence of the Court that the Prisoners Charles Thomson, Henry Thomson, Richard Morgan & Joshua Bridge shall suffer Death by being hanged or Shot.

Prisoners LeRoy Bryant a Soldier draughted by a late Act of Assembly, confin’d by Lieut. Baker for Desertion was brought before the Court.
The Prisoner (after the Nature of his Offence was explained &c.) was asked wheather he was guilty or not guilty. He answer’d Guilty, but in his Defense says that he intended to come back & that he had never been attested.
It is the Sentence of the Court that the above Prisoner LeRoy Bryant shall receive fifteen hundred Lashes.
 

William Smith a Soldier draughted by a late Act of Assembly, confin’d by Lieut. Crawford for Desertion was brought before the Court.
The Prisoner (after the Nature of his Offence was explain’d & the Act of Assembly relative thereto read &c.) was by the Judge Advocate asked wheather he was guilty or not guilty of the Crime that he was accused of & he answer’d Guilty. He was then asked the same Questions that had been put to Joshua King & George Curtis all which he answer’d in the same Manner that they had done with this Defference only viz. that he had deserted with an Intent to procure a Man to come in his Room.
It is the Sentence of the Court that the Prisoner William Smith shall suffer Death by hanging. It is the Opinion of the Court that the Tryal of William Steuart Packett be defered, ’till Evidences can be had from the South Branch every one being there that were Witnesses of his Misbehavior.
